Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-6, 8-15, 17-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baert et al. (US 2009/0124748, hereinafter “Baert”) in view of Strassel et al. (US 5,601,893, hereinafter, “Strassel”).
In regard to claim 1, Baert discloses a polymer composition based on a PVDF homopolymer and a thermoplastic fluorocopolymer (abstract). The composition is used to form pipes and fashioned articles (abstract). The pipes are used for oil exploitation [0002]. The polymeric composition comprises component B which is a thermoplastic copolymer of VF2 and at least one fluoromonomer [0039]. The fluorocomonomer is preferably HFP [0039]. The amount of HFP does not exceed 25% [0039]. The amount of (B) in the composition is at least 20%, preferably at least 25%, and more preferably at least 30% [0042]. The composition comprises a plasticizer [0046].

Strassel discloses a flexible metal pipe covered with an impermeable sheath (abstract). The flexible tubular conduit includes an elastomer layer and reinforcing armor cladding on the outside of the sealing sheath (col. 8 lines 23-35). 
Baert and Strassel both disclose multilayer sheaths that include an elastomer layer that are used in flexible tubular conduits. Thus, it would have been obvious to one of ordinary skill in the art to utilize a reinforcing layer as disclosed by Strassel in the multilayer structure of Baert motivated by the expectation of forming a tubular structure that has increased mechanical strength (Strassel col. 8 lines 34-39).
In regard to claim 5, Baert discloses that the plasticizer is selected from DBS, DOP, or NBSA [0046].
In regard to claim 6, Baert discloses that the plasticizer is present in amount of 2 to 3% [0051].
In regard to claims 7 and 19, Baert discloses that the amount of HFP does not exceed 25% [0039]. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05. 
In regard to claim 8, Baert discloses that the component (B) is a elastomer [0040].
In regard to claims 9 and 20, Baert is silent with regard to the fluoropolymer compound having a fatigue strength in the unaged state greater than or equal to 50000 cycles, and/or a fatigue strength in the state as aged for 1 month at 1500C in air greater than or equal to 5000 0C in air greater than or equal to 5000 cycles on average.. The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F. 2d 1252, 195 USPQ 430 (CCPA 1977). “where the claimed and prior art products are identical or substantially identical in structure or composition or produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”.
In regard to claim 10, Baert discloses that the fluoropolymer composition consists of said PVDF homopolymer, said copolymer of VDF and HFP and said plasticizer [0098].
In regard to claim 11, modified Baert discloses that the elastomeric layer forms a pressure sheath, whereas said reinforcing layer comprises profiles wound helically around said pressure sheath (Strassel col. 8 lines 29-51).
In regard to claim 12, modified Baert discloses that the elastomeric layer forms an intermediate protective sheath (Strassel col. 9 lines 30-34).
In regard to claim 13, modified Baert discloses that the elastomeric layer can be formed in a continuous tape that is helically wrapped around the flexible metal pipe (Strassel col. 4 lines 58-67). 
In regard to claim 14, modified Baert discloses that flexible metal pipe comprises an interlocking strip 14 (reinforcing layer) and an armor cladding 10 (Strassel col. 8 lines 19-49 and 
In regard to claim 15, modified Baert discloses that the multilayer structure further comprises a pressure sheath and a metal carcass located inside said pressure sheath, whereas said strips of elastomer are wound helically between said carcass and said pressure sheath (coil. 4 lines 58-67; col. 8 lines 29-51; and fig. 3).
In regard to claim 17, Baert discloses that the amount of (B) in the composition is at least 20%, preferably at least 25%, and more preferably at least 30% [0042].
In regard to claim 18, Baert discloses that the plasticizer is present in amount of 2 to 3% [0051].

Claim 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baert et al. (US 2009/0124748, hereinafter “Baert”) in view of Pascal et al. (US 2004/0054050, hereinafter “Pascal”),
In regard to claim 21, Baert discloses a fluoropolymer compound that comprises a PVDF homopolymer, a plasticizer and a VDF and HFP copolymer as previously discussed. 
	Baert is silent with regard to the HFP proportion of the said copolymer of VDF and HFP is 35% by weight. 
	Pascal discloses a composition that comprises a PVDF homopolymer, a plasticizer, and a copolymer of VDF and HFP [abstract]. The copolymer comprises VF2 in a weight percent of between 50 and 75% for 50 to 25% HFP [0036]. 
	Baert and Pascal both disclose a fluoropolymer compound that comprises a copolymer of VDF and HFP. It would have been obvious to one of ordinary skill in the art at the time of the .

Response to Arguments
Applicant's arguments filed 01/28/2021 have been fully considered but they are not persuasive. 
The applicant argues that Baert discloses composition B that comprises a VDF and HFP copolymer wherein the HFP does not exceed 25% by weight HFP. The applicant states that it was alleged that the claimed range is obvious because the range disclosed in Baert is close to the claimed range. The applicant states that the prima facie case of obviousness can be rebutted by a showing of unexpected results or criticality. The applicant points to examples 1 and 2 wherein in example 1 the copolymer A has a HFP content of 35% and shows improved fatigue properties over copolymer B which has a HFP content of 25%. Thus, claim 1 should not be rejected as obvious.
In response, the examiner, respectfully, disagrees. To establish unexpected results over a claimed range, applicant should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. MPEP 716.02(d). The applicant’s specification provides three copolymers with an HFP copolymer weight percent of 35, 25, and 15. The applicant’s claimed range of the weight percent of HFP in the copolymer is more than 25%. The claimed range does not have an upper limit, therefore, the applicant must provide data showing the improved properties for a range that is above 35%. One of ordinary skill in the art at 
In addition to showing criticality of the claimed range, the unexpected results are to be commensurate in scope with the claimed invention. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP 716.02(d).  The example with improved fatigue properties provided in the applicant’s specification comprise 71% Kynar®400, 3% DBS, and 26% copolymer A. Kynar®400 is a PVDF bidmodal homopolymer (applicant’s specification pg. 12). The claimed invention does not state that the PVDF homopolymer is a bimodal nor does the claimed invention state the amount of homopolymer present in the composition. The claimed invention states a plasticizer but does not limit the plasticizer to DBS nor the amount of plasticizer in the composition. The applicant’s specification states that plasticizers of excessive molecular weight would lead to composition whose impact strength is too low (pg. 10). An excessive amount of plasticizer leads to an undesirable volume change of the composition, through exudation of the plasticizer (pg. 11). Thus, the amount and type of plasticizer changes the properties in which the applicant states are unexpected based on the percentage of HFP in the VDF and HFP copolymer. 
The applicant has also not claimed the properties for which the applicant claims unexpected results, i.e. improved fatigue properties. Thus, the unexpected results are not commensurate in scope with the claimed invention. The examiner suggests that the applicant amend the claim to further limit the composition or present additional data in the form of a declaration. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450.  The examiner can normally be reached on Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN S HOCK/Primary Examiner, Art Unit 1782